            Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 1 of 49



 1   Tyler T. Dugger
     TOLLIVER LAW FIRM,P.C.
 2
     1004 Division Street

 3   Post Office Box 1913
     Billings, MX 59103
 4   Telephone:(406)256-9600
     Facsimile:(406)256-0781
 5
     tdugger@tolliverlaw.com
 6
     Attorneysfor Ron Preuit
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     FOR THE DISTRICT OF MONTANA
 9

10   RON PREUIT,                                        Case No.                        P>\ t]'SPW - Til('
11
                    Plaintiff,
12
     vs.
13                                                      COMPLAINT FOR DAMAGES

     C.R. BARD,INC., a New Jersey corporation,
14
     BARD PERIPHERAL VASCULAR,INC.,
                                                       DEMAND FOR A JURY TRIAL
15   (a subsidiary and/or division of defendant C.R.
     BARD,INC.) an Arizona corporation.
16

17                  Defendants.
18

19
             ORIGINAL COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
20
            Plaintiff RON PREUIT, by and through his undersigned attorneys, hereby sue Defendants C.R
21
     BARD, INC.; BARD PERIPHERAL VASCULAR, INC., a subsidiary corporation and/or division ol
22

     C.R. BARD,INC.,(collectively, the "Defendants") and allege as follows:
23
            1.      This is an action for damages relating to Defendants' development, testing, assembling,
24

25   manufacture, packaging, labeling, preparing, distribution, marketing, supplying, and/or selling the

26   defective product sold under the name "inferior vena cava filter"(hereinafter "filter").
27
                                                    PARTIES
28
     Plaintiff




     PLAINTIFF PREUIT'S ORIGINAL COMPLAINT FOR
     DAMAGES AND DEMAND FOR JURY TRIAL
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 2 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 3 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 4 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 5 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 6 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 7 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 8 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 9 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 10 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 11 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 12 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 13 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 14 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 15 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 16 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 17 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 18 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 19 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 20 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 21 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 22 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 23 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 24 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 25 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 26 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 27 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 28 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 29 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 30 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 31 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 32 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 33 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 34 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 35 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 36 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 37 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 38 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 39 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 40 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 41 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 42 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 43 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 44 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 45 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 46 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 47 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 48 of 49
Case 1:21-cv-00078-SPW-TJC Document 1 Filed 07/09/21 Page 49 of 49
